                  Case 3:20-cv-00562-VLB Document 2 Filed 04/27/20 Page 1 of 5

                                UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF CONNECTICUT


                         TRANSMITTAL FORM TO DISTRICT COURT REGARDING
                                APPEALS AND RELATED DOCUMENTS



Debtor(s) Name: Ulish Booker, Jr.
Bankruptcy Case No. 19−30787
Adversary Case Name:
Adversary Case No.
Previous Civil No.
Previous Miscellaneous No.
Transmittal Document No.: 182

To the District Court:

Attached please find the following checked items:


  1.       Motion for Leave to Appeal (only)
       If indicated below, the Notice of Appeal is attached:
           Notice of Appeal attached

  2.     Notice of Appeal (only)

  3.     Related documents as indicated below:
         Designation of items designated by the Appellant
         Designation of items designated by the Appellee
         Cross Appeal
         Amended Appeal
         Original Court Exhibits, via mail or hand delivery (indicate how many)
         Transcripts
         Other Order referring Application to Proceed in District Court without Prepaying Fees or Costs.

Application ECF No. 174 Attached.

  4. Other applicable information:

   Filing Fee     Paid     Not Paid
   Appellant's name: Ulish Booker, III. 9 Sanford Street, West Haven, CT 06516
   Appellant's attorney: Pro Se
   Appellee's name: U.S. Bank National Association as Legal Title Trustee fro Truman 2016 SC6 Title Trust
   Appellee's attorney: Sara Buchanan, Bendett McHugh, P.C. 270 Farmington Ave., Suite 171, Farmington, CT
06032
   Additional Interested Parties: Roberta Napolitano, Ch 13 Standing Trustee, 10 Columbus Blvd., Hartford, CT
06106
               Case 3:20-cv-00562-VLB Document 2 Filed 04/27/20 Page 2 of 5
By Regina S. Miltenberger                    Date: 4/27/20
  Deputy Clerk, U. S. Bankruptcy Court
                  Case 3:20-cv-00562-VLB Document 2 Filed 04/27/20 Page 3 of 5

                                 UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF CONNECTICUT


             ACKNOWLEDGEMENT OF RECEIPT OF TRANSMITTAL BY DISTRICT COURT



Debtor(s) Name: Ulish Booker, Jr.
Bankruptcy Case No.: 19−30787
Adversary Case No.:
Previous Civil No.:
Previous Miscellaneous No.:
Transmittal Document No.: 182
Transmittal dated: 4/27/20

To the Bankruptcy Court:


The following number has been assigned:


   X                         20-cv-00562-VLB
       Civil No. Assigned _____________________
     Miscellaneous No. Assigned _____________________
   X I hereby acknowledge receipt of the items indicated on the Transmittal sheet referenced above.

       I hereby return the original item(s) indicated on the Transmittal sheet referenced above.




     /s/Nick Fanelle
By ________________________________
  Deputy Clerk, U. S. District Court                                  4/27/2020
                                                             Date: ______________________________
           Case 3:20-cv-00562-VLB Document 2 Filed 04/27/20 Page 4 of 5


From:           CTBECF_Courtmail@ctb.uscourts.gov
To:             Courtmail@ctb.uscourts.gov
Subject:        19-30787 Transmittal regarding Appeal and/or related documents (USDC)
Date:           Monday, April 27, 2020 9:15:34 AM




***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30-page limit do not apply.

                                         U.S. Bankruptcy Court

                                         District of Connecticut

Notice of Electronic Filing

The following transaction was received from Miltenberger, Regina S. entered on 4/27/2020 at
9:14 AM EDT and filed on 4/27/2020
Case Name:           Ulish Booker, Jr.
Case Number:         19-30787
Document Number: 182

Docket Text:
Transmittal of Notice of Appeal to U.S. District Court (RE:)[172] Notice of Appeal filed by
Ulish Booker,III., Creditor, [174] Application to Proceed in District Court without Prepaying
Fees or Costs filed by Ulish Booker, III., Creditor (Attachments: # (1) Application to Proceed
in District Court without Prepaying Fees or Costs)(Miltenberger, Regina)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:H:\Appeals\19-30787 Booker, III Appeal.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1018027260 [Date=4/27/2020] [FileNumber=13898341-
0] [c8793b3a097a2fa6b44e540c83d0ee366eee9e08db8debe74d20892bd6a9c058ce
2b9fdb8c83305989e60cb008f650fdaa7b76784311671060c5f58fce808e4b]]
Document description: Applilcation to Proceed in District Court without Prepaying Fees or
Costs
Original filename:H:\Appeals\19-30787 Motion to Wailve by Booker III.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1018027260 [Date=4/27/2020] [FileNumber=13898341-
1] [01d69d94ffdc8b6f13809842794cca239fea06ca1eecffce4899817ffff8bf0d7d
312b0216d85916d2f2e93f658ce532f9b18b58aa344da86f6fd560b08a5b95]]

19-30787 Notice will be electronically mailed to:

Sara Buchanan on behalf of Creditor U.S. Bank National Association as Legal Title Trustee
for Truman 2016 SC6 Title Trust
         Case 3:20-cv-00562-VLB Document 2 Filed 04/27/20 Page 5 of 5


BKECF@bmpc-law.com

Sara Buchanan on behalf of Defendant U.S. Bank National Association as Legal Title Trustee
For Truman 2016 SCC Title Trust
BKECF@bmpc-law.com

Andrew S. Cannella on behalf of Creditor U.S. Bank National Association as Legal Title
Trustee for Truman 2016 SC6 Title Trust
bkecf@bmpc-law.com

Roberta Napolitano
notices@ch13rn.com, rnapolitano13@ecf.epiqsystems.com

Roberta Napolitano on behalf of Trustee Roberta Napolitano
notices@ch13rn.com, rnapolitano13@ecf.epiqsystems.com

Linda St. Pierre on behalf of Creditor U.S. Bank National Association as Legal Title Trustee
for Truman 2016 SC6 Title Trust
bankruptcyecfmail@mccalla.com,
Linda.St.Pierre@mccalla.com;mccallaecf@ecf.courtdrive.com

U. S. Trustee
USTPRegion02.NH.ECF@USDOJ.GOV

19-30787 Notice will not be electronically mailed to:

Ulish Booker, Jr.
9 Sanford Street
West Haven, CT 06516

Ulish Booker III
9 Sanford St
West Haven, CT 06516
